Name: Commission Regulation (EEC) No 970/88 of 13 April 1988 amending Regulation (EEC) No 918/88 introducing a countervailing charge on aubergines originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/ 16 Official Journal of the European Communities 14. 4. 88 COMMISSION REGULATION (EEC) No 970/88 of 13 April 1988 amending Regulation (EEC) No 918/88 introducing a countervailing charge on aubergines originating in Spain (except the Canary Islands) Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion of Spain and Portugal (4), the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985 must be those which were applicable before accession ; Whereas Article 140 ( 1 ) provides for a 6 % reduction in the countervailing charges applicable under Regulation (EEC) No 1035/72 during the third year after accession, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to . hte Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (')y as last amended by Regulation (EEC) No 824/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 918/88 (3), introduced a contervailing charge on aubergines origina ­ ting in Spain (except the Canary Islands) ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration the countervailing charge on the import of aubergines originating in Spain (except the Canary Islands) must be altered ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 918/88, '31,22 ECU' is hereby replaced by '35,92 ECU'. Article 2 This Regulation shall enter into force on 14 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 2Q. 5. 1972, p . 1 . 0 OJ No L 85, 30 . 3 . 1988, p. 5. (3) OJ No L 90, 7 . 4. 1988, p. 23 . ( ¦) OJ No L 302, 15. 11 . 1985, p. 9 .